IN THE MATTER OF THE                                            IN THE
REINSTATEMENT TO THE
PRACTICE OF LAW OF                                              COURT OF APPEALS
ANTOINE I. MANN
                                                               OF MARYLAND

                                                               Misc. Docket AG
                                                               No. 32
                                                               September Term, 2015


                                               ORDER

        The Court having considered the Petition for Reinstatement of Antoine I. Mann and the

response filed thereto by the Attorney Grievance Commission in the above-captioned case, it is

this 20th day of          November       , 2015, hereby

        ORDERED, by the Court of Appeals of Maryland, that the Petition be, and it is hereby,

GRANTED, and the Petitioner, Antoine I. Mann is reinstated as a member of the Bar of

Maryland to the practice of law in this State, and it is further

        ORDERED that the Clerk of the Court shall replace the name of Antoine I. Mann upon

the register of attorneys entitled to practice in this Court and certify that fact to the Trustees of

the Client Protection Fund and the Clerks of all judicial tribunals in this State, and it is further

        ORDERED that the Petitioner shall satisfactorily complete the next course on

professionalism given by the Court's Maryland Professionalism Center, Inc., and it is further

        ORDERED that the Petitioner's practice of law be monitored by Richard Winters,

Esquire or another attorney of Bar Counsel's choice, for a period of one year from the date of

this Order and said monitoring shall include monthly written reports to Bar Counsel.


                                               /s/ Mary Ellen Barbera
                                        Chief Judge, Court of Appeals of Maryland